IN THE COURT OF APPEALS OF IOWA

                                     No. 13-0727
                              Filed November 13, 2014

IN RE THE MARRIAGE OF ANN DIMARTINO
AND JOSEPH DIMARTINO

Upon the Petition of
ANN DIMARTINO,
      Petitioner-Appellee,

And Concerning
JOSEPH DIMARTINO,
     Respondent-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Des Moines County, John G. Linn,

Judge.



       A father challenges the district court’s order imposing a discovery sanction

in the dissolution proceeding and the decree granting physical care of his

daughter to her mother. AFFIRMED.



       Stephanie L. Kozlowski of Swanson, Gordon, Benne, Clark & Kozlowski,

L.L.P., Burlington, for appellant.

       Richard A. Bartolomei of Bartolomei & Lange, P.L.C., Des Moines, for

appellee.



       Heard by Danilson, C.J., and Doyle and Tabor, JJ.
                                         2



TABOR, J.

        Ann DiMartino served as primary caregiver during her daughter’s early

childhood in North Carolina and Iowa and as the sole caregiver from 2010 to

2013—when the girl’s father, Joseph DiMartino, left Iowa to return to his home

state of North Carolina. At trial, both parents sought physical care of then ten-

year-old N.D. The district court granted physical care to Ann and liberal visitation

to Joseph. Joseph appeals, seeking physical care. As a threshold issue, Joseph

contends the district court abused its discretion in limiting each side’s

presentation of evidence as a discovery sanction.

        Recognizing the district court enjoys broad leeway in addressing discovery

disputes, we decline to find an abuse in its remedy here. On the substantive

issue, we agree with the district court’s assessment that leaving day-to-day care

with Ann and allowing extended visits with Joseph during the summer and school

breaks is in N.D.’s best interest. Accordingly, we affirm the decree’s physical

care resolution.

I. Background Facts and Proceedings

        Ann grew up in Burlington, Iowa, and Joseph grew up in North Carolina.

They met when they were in their late teens and worked together selling

magazines in Illinois.    Joseph eventually convinced Ann to move to North

Carolina to live with him; they began cohabitating in September 2001. When Ann

became pregnant, they moved into an apartment above the garage of Joseph’s

parents in Greenville, North Carolina, and their daughter N.D. was born in July

2002.    Joseph worked full time, pulling the night shift at a twenty-four-hour
                                          3



restaurant. Ann stayed home with N.D. for four months and then worked part-

time at a restaurant. In May 2003 Joseph started working for DirecTV. The

district court found: “Although Joseph and his mother both provided caretaking to

[N.D.] when Ann was at her part-time job, a reasonable conclusion can be made

that Ann was [N.D.’s] primary caretaker during the first two years of her life.”

       In 2004 Ann and Joseph separated. Ann and N.D. moved to Indiana to

live with Ann’s mother while Joseph remained in North Carolina. Ann started

working for Nationwide Auto Service. Eventually, Joseph and Ann agreed to

Joseph periodically visiting N.D. in Indiana. In January 2005 Nationwide offered

Ann a promotion if she would move to Florida. She and Joseph agreed N.D.,

age two and one-half years, would live with Joseph in Greenville for an indefinite

period of time while Ann worked in Florida. Over the next four months, Ann

drove from Florida to Greenville two or three times to visit N.D.

       Ann’s time in Florida was short. In April 2005, when Joseph visited Ann

there, she decided to quit her job and returned to Greenville with him. They

again lived in the apartment above the garage, and Ann worked in retail while

Joseph continued installing satellite television systems. In 2007 Ann and Joseph

bought a home in Greenville and lived there the next two years. On October 18,

2008, they married. But their marriage was in trouble by 2009. That June, Ann

visited her father and other relatives in Burlington. While there and without telling

Joseph, Ann reconnected with Brandon, an old boyfriend. When Ann returned to

Greenville, she announced she wanted to move back to Burlington.              Joseph

agreed to move to Iowa but was unhappy about leaving a good job and having to
                                        4



sell their house. At that point, N.D. had attended preschool, kindergarten, and

first grade in Greenville.

       In September 2009 Ann, Joseph, and seven-year-old N.D. moved to

Burlington and lived with Ann’s step-brother, Derek Taylor. N.D. started second

grade and has attended the same Burlington grade school through fifth grade.

Within days of the move, Joseph discovered Ann’s relationship with Brandon. In

the presence of N.D., Joseph confronted Ann, assaulted her, and left. But having

no place to go, Joseph eventually returned and lived in the basement while Ann

and N.D. lived upstairs.     During this strained truce, Ann continued to see

Brandon, and she remained romantically involved with him through the time of

trial in February 2013.

       In December 2009 Joseph rented a house in Burlington and moved N.D.

out of Taylor’s residence.    While Joseph worked at DirecTV, Ann came to

Joseph’s rental house and took care of N.D. Ann then moved into Joseph’s

residence as a roommate; the tension between the parties continued. Ann cared

for N.D. during Joseph’s shifts, but his hours were more limited than in

Greenville. Joseph attended to N.D. when he was home.

       The couple’s final separation occurred in April 2010, when Joseph moved

back to North Carolina. Joseph agreed N.D., who was almost eight years old,

would stay with Ann in Burlington. In Greenville, Joseph continued to work as a

self-employed subcontractor installing satellite television systems.    Joseph

requested visitation for the summer of 2010. N.D. spent several weeks with

Joseph in Greenville and also visited Ann’s mother in Indiana.
                                         5



       After Joseph left Burlington, Ann was N.D.’s sole caretaker for the next

three years. From 2010 through 2012, Joseph’s name remained on the lease

and he paid $650 in monthly rent directly to the Burlington landlord.

       In August 2011 Joseph started living with his girlfriend Ashley in a two-

bedroom apartment located near his parents’ Greenville home.               Joseph

requested visitation for the summer of 2011, but Ann was unwilling to let her visit

unless Joseph signed a letter promising he would return N.D. to Burlington for

school. Joseph agreed and N.D. spent a month with Joseph that summer, while

also visiting Ann’s mother.

       Also relevant to the court’s physical care decision is the fact N.D. has a

younger half-sibling, I.S.—who is the son of Ann and Brandon. I.S. was born in

August 2011. During her summer pregnancy, Ann grew stressed about how she

would take care of two children and suggested to Joseph that N.D. live with him

temporarily. Ann changed her mind after she had a chance to discuss her stress

with her doctor.

       Ann’s relationship with Brandon involved allegations of domestic violence.

For instance, Brandon allegedly assaulted Ann in 2011. Ann recanted her claim,

telling the court she had been untruthful because she was angry at Brandon.

The court dismissed the charge.

       In February 2012 Joseph filed for divorce in North Carolina. On April 10,

2012, Ann filed a dissolution petition in Iowa. The Iowa court ordered the parties

to attend mediation.   On April 19, 2012, the North Carolina court entered a
                                           6



“Judgment of Absolute Divorce” that dissolved the marriage of Ann and Joseph,

but did not resolve any property or custody issues.

       Also in the spring of 2012, Joseph told Ann he was unwilling to continue

paying rent on the house. Up to this point Joseph had not paid any child support.

The parties worked with an Iowa mediator and on June 18, 2012, the mediator

filed a memorandum of understanding of their agreement to a joint legal custody

parenting plan.1 In the plan Joseph would be removed from the current lease on

the house, with the deposit and first month’s rent going to Ann.

       In early July 2012 the court filed a consent order on temporary matters,

granting the parties joint legal custody of ten-year-old N.D., with physical care to

Ann and liberal visitation to Joseph, including every spring break, alternating

winter/Thanksgiving breaks, and summer visitation.          Later in July, the court

ordered Joseph to pay Ann temporary child support of $778.99 per month. N.D.

spent about six weeks in Greenville during the summer of 2012.        By the time of

trial, Ann lived with her children in a different apartment.2

       A few months before trial, in November 2012, Joseph reported Ann to the

Iowa Department of Human Services (DHS) child abuse hotline, alleging Ann’s

former landlord found drug-making materials after she moved out.                After

receiving only vague information from the landlord, DHS employee Maria George

interviewed ten-year-old N.D. George found N.D. to be “very talkative” and “very



1
  Under the plan, N.D. resided with Ann during the school year and with Joseph during
the summer and during both the winter and spring school breaks.
2
  At trial, Joseph complained he was unaware of Ann and N.D.’s location after they
moved out of the house. Joseph had supplied N.D. with a cell phone, and Ann told N.D.
to tell Joseph about their move but did not independently contact him.
                                         7



pleasant,” as well as “forthcoming with information.”      N.D. gave George “no

indication” drugs were “used in the home.” But during their conversation, N.D.

did tell George she was asked to watch her younger brother while her mom

drove Brandon to work. N.D. recalled “this was mostly last year because they

got a new truck and her mom does not know how to run it.” N.D. said she and

Brandon got along fine “and she does not see him much but on weekends.”

       George followed up with Ann and Brandon. Brandon admitted prior drug

use but denied currently using drugs and advised he was providing urinalysis for

his probation officer. Ann denied using drugs. Both were candid about having

N.D. stay with a sleeping I.S for ten minutes on a few occasions while Ann drove

Brandon to work. Ann explained she did not want to wake I.S. for the drive and

N.D. was no longer watching I.S. alone. George advised Ann not to leave N.D.

home alone with I.S. Brandon acknowledged a history of domestic violence, but

said the incidents did not occur in the presence of the children.

       Next, George contacted Brandon’s probation officer, who believed

Brandon was doing well and was not currently using drugs. George also learned

Brandon had a significant criminal history. The DHS report3 concluded the child

abuse allegations were “not confirmed for manufacture and possession of a

dangerous substance,” but were “founded for denial of critical care, failure to

provide proper supervision.” George wrote: “The mother admitted to leaving the




3
 The report’s “narrative and comments” section provides: Ann and Brandon “appear to
be bonded with both children. [They] appear to have reasonable expectations of the
children. The family has support from extended family and friends.”
                                          8



two children home alone for a period of time of at least ten minutes.             This

happened on a few occasions. I.S. was a newborn and N.D. was age nine.”

       A two-day trial commenced on February 14, 2013.              Ann and Joseph

agreed on joint legal custody and both requested physical care of N.D.4 For

reasons we will discuss in the following division of this opinion, the only

witnesses were Ann, Joseph, and the DHS worker, George. The record showed

both parties were in their early thirties, enjoyed good health, and have extended

families involved in N.D’s life.

       Ann testified she was working part-time at McDonald’s. She leaves early

for work three or four mornings during the week, arriving home at 3:00 p.m.,

when she takes over child care. Brandon has his own residence but spends from

four to seven nights a week at Ann’s residence. When Ann leaves early for work,

Brandon takes care of N.D. and I.S. Brandon works from 4:00 p.m. to 12:30 a.m.

Ann described the activities she and N.D. do together.

       Joseph testified to a demanding work schedule. He works six days a

week and every second or third Sunday. Joseph suggested his girlfriend Ashley

or mother could care for N.D. when he was working.5 Joseph admitted calling

the DHS with concerns about Ann. In his testimony, Joseph highlighted Ann’s

many residential moves to support his belief that he and Ashley would offer N.D.


4
  The parties stipulated to Brandon’s paternity of I.S., and the court ordered Joseph’s
paternity of the child I.S. “is disestablished.”
5
  The court ruled:
        When asked about childcare when N.D. is not in school, Joseph did not
        present a well thought out plan, but merely predicted that somebody in his
        family would always be available to help. It does not appear that Joseph
        has really considered how he would become N.D.’s primary caretaker if
        he were granted her physical care.
                                             9



a more stable environment. Joseph also expressed concerns about Brandon’s

presence in N.D.’s life. In addition to his own testimony, Joseph called George to

testify in his case. The DHS worker told the court she was not concerned Ann

would repeat the behavior that resulted in the founded child abuse report and

had no other worries about Ann’s parenting.6

       The court’s April 2013 ruling granted “full faith and credit to the North

Carolina judgment entry dissolving the marriage of the parties.”                The court

granted physical care of N.D. to Ann with liberal visitation to Joseph—every

spring break, alternating Thanksgiving and winter breaks, and summer visitation

starting seven days after school ends through seven days before school starts,

with fourteen consecutive days for Ann between July 10 and July 31. Joseph

now appeals.

II. Standards of Review

       We review de novo claims arising from a decree dissolving a marriage. In

re Marriage of Hansen, 733 N.W.2d 683, 690 (Iowa 2007). “We give weight to

the findings of the district court, especially to the extent credibility determinations

are involved.” Id; see In re Marriage of Fennelly, 737 N.W.2d 97, 101 (Iowa

2007) (recognizing the district court’s opportunity to observe the witnesses).

       On the issue of discovery, the district court is vested with wide discretion.

In re Marriage of Bolick, 539 N.W.2d 357, 361 (Iowa 1995). We will only reverse

if the district court has abused that discretion. Id.



6
  While George was aware Joseph made a second report to DHS, she was not
investigating that pending complaint. The district court found: “In an effort to bolster his
custody case, Joseph made two separate complaints to DHS.”
                                       10



III. Discovery Disagreement

      Before we reach our rationale for affirming the physical care order, we

address the parties’ discovery dispute. We start with a chronology of the critical

discovery dates. On October 1, 2012, the court issued an order summarizing a

pretrial conference; that order set November 15, 2012 as the deadline for

exchanging discovery. Trial was set for December 12, 2012.

      Presented with a joint motion to continue, on December 3, 2012, the court

reset the trial for February 14, 2013. The parties were to exchange witness lists,

exhibit lists, and exhibits by February 1, 2013. On December 19, 2012, Joseph

filed a motion to compel, asserting Ann had failed to provide “any answers to

interrogatories, a formal response to the request for production, nor any

documents whatsoever” by the court-ordered deadline of November 15. The

motion also pointed out Ann did not object to Joseph’s discovery requests. The

court granted Joseph’s motion to compel on January 7, 2013. That order noted

the parties agreed to the discovery deadline of November 15 and that deadline

was not altered by the jointly requested continuance. In late January the court

denied Ann’s motion to reconsider and ordered Ann to pay $416.70 of Joseph’s

attorney fees.

      Later, the parties filed cross motions regarding what they perceived as the

shortcomings in the other side’s discovery responses. On January 31, 2013, Ann

filed a motion to strike, complaining Joseph had not made himself and his

girlfriend available for depositions and had not timely supplemented his

interrogatory responses. Ann asked that Joseph’s witnesses “be stricken and
                                          11



excluded from trial.” On February 1, 2013, Joseph filed a request for sanctions.

After a hearing, the court’s February 7, 2013 order imposed the following

discovery sanction:

              [N]either Petitioner nor Respondent will be permitted to call
       any witnesses, offer any exhibit, or document, unless the witness,
       exhibit, or document was previously identified and disclosed, to
       other counsel, on or before November 15, 2012. All discovery
       disclosed after November 15, 2012, shall be excluded during trial of
       this case.

As an exception, the court allowed the testimony of DHS worker George and the

admission “of any and all DHS investigator reports.”

       At the start of the February 14 trial, Joseph offered the excluded exhibits

en masse and without specific identification, requesting their admission by

stipulation. Ann declined to stipulate. The court ruled: “Your exhibits will be

shown as offered, and they are excluded based on the court’s earlier sanction.”

       On appeal, Joseph claims the district court abused its discretion by not

allowing him to call other witnesses or offer additional exhibits. He argues the

court did not follow the procedures under Iowa Rule of Civil Procedure 1.517 for

imposing sanctions and even if the rule did apply, the sanction was too harsh.

       Ann urges Joseph did not make an offer of proof regarding what his

evidence would have shown as required by Iowa Rule of Evidence 5.103(2), and

accordingly, has not preserved error.      See In re Marriage of Wersinger, 577

N.W.2d 866, 868 (Iowa Ct. App. 1998) (finding district court should not have

precluded husband from introducing evidence, but without an offer of proof, there

was nothing for appellate court to review). In the alternative, Ann argues the

district court did not abuse its discretion in limiting the evidence as to both parties
                                       12



as a sanction for discovery abuses. She asserts Joseph did not supplement his

answers to interrogatories or timely provide a witness list to her—in violation of

the continuing duty to do so imposed by Iowa Rule of Civil Procedure 1.503(4).

      We opt to decide the issue on Ann’s alternative ground and find no abuse

of discretion in the district court’s discovery sanction imposed against both

parties. Iowa appellate courts are “slow to find an abuse of discretion” when a

district court imposes a sanction for dilatory responses to discovery orders. See

Sullivan v. Chicago & Nw. Transp. Co., 326 N.W.2d 320, 324 (Iowa 1982). In

this physical-care litigation, both parties recognized November 15, 2012, as the

deadline for exchanging discovery. They also knew the trial continuance did not

change that deadline. In granting Joseph’s motion to compel, the court made

clear to the parties that they were to have completed discovery by November 15

and violation of that deadline carried consequences. In denying Ann’s motion to

extend the discovery deadline for the purpose of deposing Joseph and his

girlfriend, the court noted discovery “closed on November 15, 2012” and the case

had been on file for more than eight months. In her motion to strike, Ann detailed

her efforts to resolve the discovery issues without intervention of the court, as

required by rule 1.517.

      Contrary to the claims of the parties, the district court complied with rule

1.517, and its sanction order was an even-handed and fair response to what it

characterized as “pretrial bickering” between the parties. Contrary to Joseph’s

argument, the sanction was not overly harsh. The court allowed both parents to

make their records through their own testimony and included an exception for the
                                        13



DHS worker who investigated Joseph’s complaint against Ann. We cannot say

the district court abused its discretion in dealing with the contentious discovery

postures taken by both parties in this case. See Sullivan, 326 N.W.2d at 325

(finding no abuse in district court’s exclusion of witnesses who were identified

three weeks before trial).

IV. Physical Care

       Joseph seeks physical care of N.D., who is fortunate to have two loving,

capable parents who wish to provide her with a home. N.D. is also fortunate to

be closely bonded to both parents—Ann has provided sole caretaking for the

past three years, and Joseph has actively exercised his visitation and initiates

regular telephone contact.     N.D. is also bonded with both parents’ extended

families.

       Physical care is “the right and responsibility to maintain a home for the

minor child and provide for the routine care of the child.” Iowa Code § 598.1(7)

(2013). In resolving this physical care issue, our primary consideration is the

best interests of N.D.       See Fennelly, 737 N.W.2d at 101.      Physical care

determinations strive to place children in the environment most likely to promote

their long-term physical and emotional health. Hansen, 733 N.W.2d at 695. We

also aim to assure the “maximum continuing physical and emotional contact with

both parents” insofar as is reasonable and in the child’s best interest. Iowa Code

§ 598.41(1)(a).

       The fact Ann was N.D.’s primary caretaker before the April 2010

separation and the girl’s sole caretaker for the past three years does not
                                              14



guarantee Ann will be awarded physical care. In re Marriage of Toedter, 473

N.W.2d 233, 234 (Iowa Ct. App. 1991) (affirming physical care with father despite

mother’s role as primary caretaker). But a history of being the primary caregiver

is a weighty factor in our determination. See In re Marriage of Decker, 666

N.W.2d 175, 178 (Iowa Ct. App. 2003). After performing our de novo review, we

agree with the district court’s finding: “The fact N.D. is presently happy, healthy,

thriving, and a good student is due to Ann’s efforts.”

          Also, Iowa courts prefer not to separate siblings, including half-siblings. In

re Marriage of Orte, 389 N.W.2d 373, 374 (Iowa 1986). The presumption that

siblings should reside together may only be overcome if their separation “may

better promote the long-range interests of children.” Id. The record shows N.D.

and her younger brother I.S. have a close bond. On our de novo review, we

agree with the district court’s finding: “It would be unfortunate and sad to

separate N.D. from I.S., which would occur if Joseph is granted N.D.’s physical

care.” Thus, the presumption has not been overcome in this case.

          In a through and well-reasoned decree, the district court saw Joseph’s

decision to return to North Carolina in April 2010 as a turning point for the family.7

Joseph left N.D. in Ann’s sole care in Burlington where “she has now put down

roots.” The court appropriately gave “paramount importance” to “ensuring some

level of stability” for N.D. See In re Marriage of Coulter, 502 N.W.2d 168, 171


7
    The court ruled:
         Joseph attempts to justify his action in leaving N.D. and Ann by claiming
         during trial testimony it was his intent that [she] move to North Carolina in
         the summer of 2010. No facts brought out at trial support this claim, and
         at best, this is merely a rationalization offered by Joseph to justify his
         decision to leave his daughter.
                                        15



(Iowa Ct. App. 1993) (stating the importance of stability “cannot be

overemphasized”). The court recognized Ann had moved multiple times in the

last three years, but found stability in the fact Ann and N.D. “have remained in

Burlington. N.D. has attended the same school. The status quo has been N.D.

residing with Ann in Burlington and then visiting Joseph for weeks or months

during the summer.”

       The court also addressed Joseph’s anxiety about N.D.’s exposure to

Ann’s boyfriend.    The court did not think Ann “exercised good judgment in

developing a romantic relationship with Brandon,” but found “it appears at the

present, [he] is rehabilitated”—he “is compliant with all terms of probation and

has passed all drug tests.”

       Considering the record anew, we find Ann is the parent who can more

effectively meet N.D.’s present and future needs, just as she has done in the

past. The goal of ensuring N.D.’s stability and maintain the sibling connection is

also served by granting physical care to Ann. The plan used by the parties after

their separation and during the pendency of the case, which was essentially

adopted by the district court, works in N.D.’s best interests. Thus, we affirm.

       AFFIRMED.